COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00111-CV


Azle Manor, Inc.                          §    From the 48th District Court

                                          §    of Tarrant County (048-260807-12)
v.
                                          §    December 22, 2016

Patty Patterson and Pamela                §    Opinion by Justice Dauphinot
Beavers, Individually and as
Representatives of the
Estate of Mary Ann Davis, Deceased

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Azle Manor, Inc. shall bear the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot